DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on July 24, 2010.
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 was filed after the mailing date of the instant application on 07/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Publication 2019/0102717) hereafter Wu, in view of Jerome Rolia (US Publication 2003/0093527) hereafter Rolia.
As per claim 1, Wu discloses a method, comprising: determining, by a resource allocation process, service dependency between a plurality of services in a microservices architecture that utilizes a plurality of resources to process a plurality of applications within a particular computer network topology (paragraph 0003-5: plurality of resources in plurality of applications environment); determining, by the resource allocation process, one or more specified performance metric constraints on operation of the plurality of applications; determining, by the resource allocation process, during a monitored period, a plurality of service levels of the plurality of applications (paragraphs 0004-5, 0018: service level metrics with performance indicators); examining, by the resource allocation process, during the monitored period, infrastructure performance data of the plurality of services in the microservices architecture in relation to each of the plurality of service levels of the plurality of applications during the monitored period, the infrastructure performance data comprising utilization of the plurality of resources and a plurality of performance metrics corresponding to each of the plurality of service levels (paragraphs 0024, 0031-33: monitory and measuring metrics associated with SLA); generating, by the resource allocation process, a resource capacity model for the microservices architecture based on the service dependency and the infrastructure performance data across the 
Although, Wu discloses microservice auto scaling for SLA but he does not explicitly discloses, effectuating, by the resource allocation process based on the resource capacity model, a specific capacity of the plurality of resources required for a particular time of operation of the plurality of applications at a particular service level.
However, in the same field of endeavor, Rolia expressly discloses the claimed limtaiton of effectuating, by the resource allocation process based on the resource capacity model, a specific capacity of the plurality of resources required for a particular time of operation of the plurality of applications at a particular service level (abstract, paragraphs 0043-45, 0048: calculate resource capacity utilizing time metrics needed for plurality of applications).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Rolias’ teaching of resource sharing in a communication network supporting plurality of application environments with Wu. One would be motivated to provide resources based on capacities of specific application environment including business enterprises, thus efficient use of resources with optimized time with specified SLA.
As per claim 2, Wu discloses the method further comprising: determining, for the particular time being in the future, the particular service level according to a service demand 
As per claim 3, Wu discloses the method further comprising: determining, for the particular time being in the future, the particular service level according to a user input  (paragraphs 0004, 0019, 0032).
As per claim 4, Wu discloses the method wherein the particular time is a current time (paragraphs 0004, 0019, 0032). 
As per claim 5, Wu discloses the method further comprising: determining, based on a resource cost model, a cost associated with effectuating the specific capacity of the plurality of resources required for the particular time of operation of the plurality of applications at the particular service level (paragraphs 0019, 0032, 0035). 
As per claim 6, Wu discloses the method wherein effectuating comprises: autonomously changing an allocation of resources for the microservices architecture (paragraphs 0031-32, 0035). 
As per claim 8, Wu discloses the method wherein effectuating comprises: setting an allocation of public cloud resource instances (paragraph 0025). 
As per claim 9, Wu discloses the method wherein effectuating comprises: dictating a right-sizing of private cloud resources (paragraph 0025). 
As per claim 10, Wu discloses the method wherein the required capacity of the plurality of resources in order to satisfy the specified performance metric constraints during operation of the plurality of applications comprise both primary and backup resources (paragraphs 0031-34). 
As per claim 11, Wu discloses the method wherein determining the service dependency between the plurality of services in the microservices architecture comprises: extracting the service dependency from business transaction and tier flow maps (paragraphs 0025). 
As per claim 12, Wu discloses the method wherein the one or more specified performance metric constraints on operation of the plurality of applications are based on one or both of one or more service level agreements (SLAs) or one or more policy suite policies (paragraphs 0031-34). 
As per claim 13, Wu discloses the method wherein the one or more specified performance metric constraints on operation of the plurality of applications are selected from a group consisting of: application response time (ART); application delay; server response time; total response time; and total transaction time (paragraphs 0018, 0025-26, 0028). 
Claim 15 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 16-19 are listed all the same elements of claims 2 and 4-6 respectively. Therefore, the supporting rationales of the rejection to claims 2, and 4-6 apply equally as well to claims 16-19, respectively.
Claim 20 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Publication 2019/0102717) hereafter Wu, in view of Jerome Rolia (US Publication 2003/0093527) hereafter Rolia, in further view of Radia et al. (US Publication 2012/0124213) hereafter Radia.
As per claim 7, Wu discloses the method wherein generating the resource capacity model but he does not disclose generating the resource capacity model is based on one or more machine learning techniques selected from a group consisting of: linear regression; curve fitting; and principle component analysis.
However, in the same field of endeavor, Radia discloses the claimed limitation of generating the resource capacity model but he does not disclose generating the resource capacity model is based on one or more machine learning techniques selected from a group consisting of: linear regression; curve fitting; and principle component analysis (paragraphs 0066, 0068).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Radias’ teaching of managing resources in a service oriented distributed system with Rolias’ teaching of resource sharing in a plurality of application environments with Wu. One would be motivated to manage the allocation and deployment of enterprise computing functions within the distributed computing system.
As per claim 14, Radia discloses the method wherein the plurality of applications comprise a plurality of business transactions (paragraphs 0065-66, 0068).
The same motivation that was utilized in the combination of claim 7 applies equally as well to claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455